Citation Nr: 1016632	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected disability.

2.  Entitlement to service connection for vascular dementia.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The Veteran contends that he developed vascular dementia, 
hearing loss, and tinnitus as a result of his period of 
active military service.  Additionally, the Veteran contends 
that he has developed dementia and depression due to his 
service-connected disabilities.  Finally, the Veteran 
contends that is service-connected disabilities prevent him 
from securing and maintaining substantially gainful 
employment.  

At a March 2009 hearing before the RO, the Veteran stated 
that he is receiving disability benefits from the Social 
Security Administration.  Hearing Transcript at 20.  As 
records associated with the Veteran's SSA determination could 
be relevant to the claim on appeal, any available medical or 
other records associated with the Veteran's award of SSA 
disability benefits should be obtained and associated with 
the Veteran's claims file.  The Board notes that once VA is 
put on notice that the Veteran has been granted SSA benefits, 
VA has a duty to obtain the records associated with that 
decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At the hearing before the undersigned in March 2010, the 
Veteran indicated that physicians had told him that diabetes, 
which is service connected, can be part of the explanation 
for his developing vascular dementia.  He also testified that 
he had just seen a doctor to have his medication for 
depression increased.  The Veteran argued that problems due 
to service-connected diabetes caused him to be depressed.  
Given such contentions, the Veteran should be contacted and 
asked to identify the doctor with whom he met shortly before 
the March 2010 hearing to discuss depression, as well as the 
physicians who have told him that vascular dementia can be 
partly explained by diabetes.  The Veteran should be given 
opportunity to submit medical opinion evidence on these 
points.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be asked to 
identify all care providers who have 
treated him for depression, especially 
the doctor he saw shortly before the 
March 2010 Board hearing.  He should also 
be asked to identify each physician who 
has told him that vascular dementia may 
in part be due to diabetes.  Releases 
should be obtained in order to get copies 
of records from each.  The Veteran should 
be given opportunity to obtain medical 
opinion evidence on the question of 
whether diabetes or other service-
connected disability causes or makes 
worse his dementia or depression.

2.  Obtain from the Social Security 
Administration (SSA) all of the medical 
records upon which any decision 
concerning the Veteran's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.)  All records and/or responses 
received should be associated with the 
claims file.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for depression, vascular 
dementia, hearing loss, and tinnitus, and 
the claim for TDIU.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

